HILL, Judge.
From the outset, it is clear that the language of the amendment is mandatory. If the defendant makes the motion for change of venue, the judge shall grant it.
Furthermore, it is clear that the amendment to G.S. 50-3 is retroactive. “[Statutes or amendments pertaining to procedure are generally held to operate retrospectively, where the statute or amendment does not contain language clearly showing a contrary intention.” (Citations omitted.) Smith v. Mercer, 276 N.C. 329, 338, 172 S.E. 2d 489. G.S. 50-3 contains no such language.
Venue means the place of trial. Lovegrove v. Lovegrove, 237 N.C. 307, 74 S.E. 2d 723 (1953). It is the place where the power to adjudicate is to be exercised. Venue is not a jurisdictional question but a procedural one. 77 Am. Jur. 2d, Venue § 1, p. 832. In North Carolina it is clear that, “. . . a change in the statutory method of procedure for the enforcement or exercise of an existent right is not prohibited by any constitutional provision, unless the alteration or modification is so radical as to impair the obligation of contracts or to divest vested rights.” Bateman v. Sterrett, 201 N.C. 59, 62, 159 S.E. 14 (1931).
The retroactive application of venue statutes to causes of action which accrued prior to the effective date of the statute is proper. No vested right is destroyed, nor does a question of construction arise where a venue statute, by its own provisions, is declared to apply to transactions entered into prior to the passage of the statute. See 12 Strong’s N.C. Index 3d, Statutes § 8, p. 81; 77 Am. Jur. 2d, Venue § 4, p. 837.
*681Generally, a statute fixing venue is applicable even to actions pending on the effective date of the statute. United States v. National City Lines, 80 F. Supp. 734, 738 (S.D. Cal. 1948).
We draw the line there, however. A venue statute is not applicable in determining the rights of parties, where it becomes effective after the trial court has made a decision settling the question of venue. 77 Am. Jur. 2d, Venue § 4, p. 837; 41 A.L.R. 2d § 4, p. 805. In this case, the trial court ruled on 15 October 1977 that venue in Wayne County was proper. The amendment became effective on 16 June 1978, and thus is not determinative of venue in this case.
No North Carolina courts have ruled on this matter. We must examine opinions from courts in our sister states to support our conclusion.
Osborn Funeral Home v. State Bd. of Emb., 162 So. 2d 596 (1964), is a case that resembles ours factually. Plaintiff had filed an action in Caddo Parish, in which it did business. Defendant filed a motion to remove to Orleans Parish where it was headquartered. The trial judge granted defendant’s motion, but on appeal, was reversed. Defendant subsequently filed answer. On 1 July 1963, an amendment was enacted which set the venue for all actions against defendant in Orleans Parish. Defendant then moved to change venue, but lost again in the Court of Appeal. The court held that its original order refusing the motion to change venue established a vested right in the plaintiff to have the case tried in Caddo Parish.
People v. Pinches, 214 Cal. 177, 4 P. 2d 771 (1931) is also helpful. There, suit was brought by the state in Sacramento County. Upon motion of the defendant, venue was changed to his home county, Mendocino. Subsequently, a statute was passed requiring that such action be tried in Sacramento. The court stated that, “Whatever may be the force and effect of said amendment, it can have no bearing upon the merits of this appeal, as the order appealed from was made long prior to the enactment of the amendment.” Pinches, at p. 182.
Appellee in his brief and in oral argument has suggested that two Tennessee cases, Mid-South Milling Co., Inc. v. Loret Farms, Inc., 521 S.W. 2d 586 (1975), and Saylors v. Riggsbee, 544 S.W. 2d *682609 (1976), are authority contrary to the two cases previously cited. Upon close reading, it is clear that the four cases are consistent with each other. Mid-South and Saylors merely state what this Court agrees the law to be; that is, that venue statutes can be applied retroactively in situations where the cause of action accrued, or where suit was pending before passage of the statute.
In the instant case, the trial court three times has made a final judgment establishing venue. Each judgment preceded the passage of the amendment mentioned herein. First, the defendant, claiming that plaintiff was not a resident of Wayne County, sought to remove from that county pursuant to Rule 12(b). The trial court denied the motion, and this Court affirmed. Next, defendant filed a motion for absolute divorce in Johnston County. The Supreme Court held that the claim was a compulsory counterclaim in plaintiff’s Wayne County action. Finally, defendant moved to change venue pursuant to G.S.l-83(2). The trial court denied the motion, and this Court affirmed. In each case, a final judgment was made establishing venue in Wayne County. In each case, defendant either exercised or abandoned any judicial steps he could take to challenge venue.
Plaintiff must be able to rely on the judicial system’s final determination of venue. To hold otherwise would be to throw our legal system into chaos and encourage legal maneuvering in the legislature rather than in the courts where both parties’ interests are represented.
For the reasons stated above, the order of 16 November 1978 removing the cause of action to Johnston County is
Reversed.
Judge ERWIN concurs.
Judge VAUGHN dissents.